


110 HR 953 IH: To repeal the provision of law that provides automatic

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 953
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Platts (for
			 himself and Mr. Matheson) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal the provision of law that provides automatic
		  pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 adjusted as provided by law.
				
